                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:21-CV-14-D


BETH TANNER, et al.,                         )
                                             )
                                 Plaintiffs, )
                                             )
                      v.                     )                ORDER
                                             )
ROY COOPER, et al.,                          )
                                             )
                                 Defendants. )


       On January 22, 2021, the court held a hearing on plaintiffs' motion for a temporacy

restraining order. As explained in open court and incorporated by reference, plaintiffs failed to meet

the standard necessary for a temporary restraining order. Thus, the court DENIES plaintiffs' motion

for a temporacy restraining order [D.E. 8].

       SO ORDERED. This A day of January 2021.




                                                        JSC.DEVERill
                                                        United States District Judge




           Case 5:21-cv-00014-D Document 14 Filed 01/22/21 Page 1 of 1
